Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to lst Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 02-2140

                          WANDA ROLDAN,
         Administratrix of the Estate of Rene M. Roldan,

                         Plaintiff, Appellant,

                                       v.

                        JO ANNE B. BARNHART,
              Acting Commissioner of Social Security,

                          Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Morris E. Lasker, Senior U.S. District Judge]


                                    Before

                        Boudin, Chief Judge,
                  Campbell, Senior Circuit Judge,
                     and Lipez, Circuit Judge.


     Michael James Kelly on brief for appellant.
     George B. Henderson, II, Assistant United States Attorney,
Michael J. Sullivan, United States Attorney, and Michael E. Kerpan,
Jr., Assistant Regional Counsel, Office of the Chief Counsel,
Region I, Social Security Administration on brief for appellee.


                              April 29, 2003
          Per Curiam.    After carefully reviewing the briefs and

record on appeal, we affirm substantially for the reasons stated by

the district court.

          The appellant argues that the administrative law judge

ignored material evidence and substituted his judgment for expert

medical opinion.      However, substantial evidence supported the

determination that the claimant would not have been disabled if he

had not been drinking.      20 C.F.R. § 404.1535(b).    The record

contains ample evidence linking the claimant's symptoms to ongoing

alcohol abuse, in addition to liver disease. Ortiz v. Secretary of

Health and Human Services, 955 F.2d 765, 769 (1st Cir. 1991).

          Affirmed.    Loc. R. 27(c).




                                 -2-